DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 7, 8, 10, 16, 17, 19, and 20 are amended. Claims 3, 5, 6, 9, 12, 14, 15, and 18 are as previously presented. Claims 2, 4, 11, and 13 are original. This is a final office action in response to the arguments and amendments filed 6/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 6/22/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 12 under the heading “Rejections to claims under 35 U.S.C. § 112”), the arguments are not persuasive. The arguments state that the amendments have clarified that “the at least one external factor includes a market availability of a model of the vehicle and the model year of the vehicle” 
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 12-17 under the heading “Rejections of Claims 1-20 under 35 U.S.C. § 101”), the arguments are not persuasive. While the office agrees that the claims are directed toward a statutory category of subject matter (see arguments p. 13), the arguments further state that the claims are not directed to a judicial exception, and even if they are, are integrated into a practical application. Particularly, the arguments state (p. 13-15) that the functions of receiving and storing sensor data, electronically accessing/querying a database on a storage unit of the vehicle, determining a driving pattern, analyzing the driving pattern, processing residual values, and executing electronically processed instructions are not features that can be performed in the human mind because they are rooted in computer functionality and require electronic components. While the executing of electronically processed instructions is determined to be an additional element in the claims, the office respectfully disagrees regarding the other functions, because the functions of data collection, analysis, and calculation can all be performed by humans manually (for example using pen and paper, as was done before computers were available), and the claims do not recite any particular operation that could only be done by a computer. Although the claims use terminology such as “electronically accessing” which represents an additional element in the claim, the core function of accessing or correlating information does not rely on electronics and can be done mentally or manually. For the function of executing instructions which is an additional element, it 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 17-31 under the heading “The Claims Distinguish Patentably Over the References of Record”), the arguments and amendments are partially persuasive. The arguments (p. 18) state that the previously relied upon combination of art does not disclose “determining a vehicle driving pattern that is associated with a current driver of the vehicle, wherein the current driver of the vehicle includes the first driver or an additional driver, wherein the vehicle driving pattern is determined based on an aggregation of data points that are associated with the dynamic operation of the vehicle during the at least one predetermined period of time and the locational attributes associated with the locations of the vehicle during the at least one predetermined period of time.” However, this is not persuasive as Toprak et al. discloses the combining (aggregation) of both dynamic driving data as well as locational attribute information such as environmental data to characterize a driver which can form a driverscore (see [0049]), for periods of time when a driver is checked in (see [0035], and complete mapping below). However the arguments (p. 19) are persuasive in that Toprak et al. does not explicitly recite all of the locational attributes of crime statistics, environmental data, and point-of-interest data, and does not recite accessing a database of the vehicle which is continually updated. The arguments regarding U.S. 10,755,566 B2 (Tennent et al.) (p. 19-20) and US2020/0013030A1 (Shneider) (p. 20) are moot as the references are not relied upon in the present rejection, and US2015/0191178A1 (Roy et al.) is not relied upon to teach this function. Regarding the arguments pertaining to Claims 10 and 19 (p. 22-31) the same arguments are presented and the same rationale applies. Therefore, upon further consideration of all amendments, the rejection has been withdrawn. However a new grounds of rejection is made in view of the additional art of US2014/0236472A1 (Rosario) as well as the previously relied upon art of US2017/0337573A1 (Toprak et al.), US2015/0191178A1 (Roy et al.), and US2016/0375908A1 (Biemer).

Claim Objections
Claims 1, 4, 10, and 13 are objected to because of the following informalities:
In Claim 1, "that is associated with vehicle driver" should instead read "that is associated with a vehicle driver"
In Claims 1 and 10, the first recitation of "the first driver" should instead read "a first driver"
In Claims 4 and 13, "pertains" should instead read "pertain"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10, and 19, the claims recite determining / “determine a vehicle driving pattern… wherein the vehicle driving pattern is determined based on an aggregation of data points that are associated with the dynamic operation of the vehicle during the at least one predetermined period of time and the locational attributes associated with the locations of the vehicle during the at least one predetermined period of time.” The disclosure as originally filed (see e.g. Figures 3 step 310, specification ¶0087) recites the determining of a driver pattern based on a dynamic data pattern and locational data pattern. However, the locational data pattern is described as containing locational data timing trends, and may pertain to points-of-interest (see specification ¶0086) but does not recite the use of locational attributes explicitly and does not recite the use of crime statistics or environmental data. Conversely, the locational attributes (see Figure 4, specification ¶00109, which include all of the environmental data, crime data, and point-of-interest data) are only described as being used to determine the dynamic based residual value and not in terms of a driving pattern. In other words, the 
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-18, and Claim 19 (for Claim 20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 19, the phrase “a database that is… continually updated with locational attributes” renders the claims indefinite. Particularly, it is unclear what the scope of the database being updated is, and whether it corresponds to some additional function being performed by the computer/system, or alternatively if the updating requires some external data, or something else. Additionally, the term “continually” is a relative term, however the specification does not provide any way to determine what degree of frequency or regularity does or does not constitute “continually,” and 
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-18, and Claim 19 (for Claim 20) and for failing to cure the deficiencies listed above.
Regarding Claims 3 and 12, the phrase “a vehicle dynamic data pattern that is associated with a current driver of the vehicle, wherein the current driver includes at least one of: the first vehicle driver and the second vehicle driver” renders the claims indefinite. Claims 1 and 10 (from which Claims 3 and 12 depend) recite “a current driver of the vehicle.” It is not clear if the recitation in Claims 3 and 12 of “a current driver” is the same driver (i.e. if the claims should be interpreted as reciting “the current driver”), or alternatively if the current driver in Claims 3 and 12 is some newly determined or different current driver. Additionally, Claims 1 and 10 recite a ”first driver or an additional driver” but do not recite a second driver. There is no antecedent basis in the claims for “the second vehicle driver.” It is unclear if the second vehicle driver and additional driver are intended to be the same driver, of if the second vehicle driver is some different driver than both the first and additional driver. The phrase therefore renders the claim indefinite. For the purposes of examination, the recited second driver is interpreted as the same additional driver from the independent claims and the current driver is interpreted as the same current driver from the independent claims.
Regarding Claims 8, 17, and 20, the phrase “at least one external factor associated with the vehicle, wherein the at least one external factor includes a market availability of a model of the vehicle and the model year of the vehicle” renders the claims indefinite. It is not clear if this is intended to be an alternative limitation wherein only one of the market availability and model year satisfies the limitation (i.e. if the phrase is to be read “an external factor associated with the vehicle including at least one of a 
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 8 (for Claim 9), and Claim 17 (for Claims 18) and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without being integrated into a practical application and without significantly more.
Regarding Independent Claim 1, 
This judicial exception is not integrated into a practical application. The additional elements present in the claim are the computer performing the “computer-implemented method,” the accessing being done “electronically,” and the step of executing electronically processed instructions to electronically control at least one vehicle system to electronically execute vehicle settings. For the computer and recitation of steps done “electronically,” this is a generic recitation of the use of computer components, at a high level of generality. Thus, the computer is no more than a tool to perform the method, such that the claim merely constitutes instructions to “apply” the abstract idea using a generic computer. For the step of executing electronically processed instructions, while this was considered to potentially integrate the abstract idea into a practical application, the claim broadly recites executing instructions with the intended use of electronically controlling a vehicle system to execute settings. The limitation could therefore encompass functions such as executing instructions to transfer or store data, for example, which are steps of the use of a computer “in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)” which does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements present in the claim are the computer, operations recited as being performed “electronically,” and the step of executing electronically processed instructions to electronically control at least one vehicle system to electronically execute vehicle settings. The computer and recitation of “electronically” is the recitation of a generic computer component, performing functions at a high level of generality, such that the claim merely constitutes instructions to “apply” the abstract idea using a generic computer, and does not represent “significantly more” than the abstract idea. As above with respect to the step of executing instructions, such a step is determined to be the use of a computer in its ordinary capacity for 
Regarding Independent Claims 10 and 19, the claims are rejected under the same rationale for the functional limitations. It is noted that the claims more specifically recite the use of a memory storing instructions, and a processor, which represent additional elements. However, for the same reasons as presented above, this recitation of generic computer components does not integrate the claims into a practical application or amount to significantly more.
Regarding Dependent Claims 2-9, 11-18, and 20, the claims do not add additional elements that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 11 further specify that the sensor data may be captured by dynamic sensors and GPS sensors, however this only narrows original source of the data. The claims do not positively include the dynamic sensors or GPS sensor, and the computer/processor is not recited as receiving the data directly from these sensors. Thus the claims further narrow the mental process but do not add additional elements.
Claims 3-6 and 12-15 further narrow the determining of the driving pattern. This is further detail of the mental process of evaluation of driving data, and the claims do not add any additional elements.
Claims 7 and 16 further narrow the determination of a change of driver. This is further detail of the mental process of evaluation and judgment of driving data, and the claims do not add any additional elements.
Claims 8, 9, 17, 18, and 20 further add steps/functions for determining a residual value of the vehicle, based on various data. This is an abstract idea of a mental process or mathematical operation, as the estimation or calculation of a used vehicle value can be performed by a human mind, on pen and paper, or by use of a formula. The claims do not add any additional elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0337573A1 (Toprak et al.) in view of Publication US2014/0236472A1 (Rosario), further in view of Publication US2015/0191178A1 (Roy et al.).
Regarding Claim 1, Toprak et al. discloses a computer-implemented method (see [0025-0028], functions of a processor running software on memory as an online service/server enacting a vehicle management service platform (VMSP)) for processing a residual value of a vehicle (see Figure 44A, [0060], Market Vehicle Value may be determined) that is associated with vehicle driver of the vehicle (see [0060], Figure 44B, the Market Vehicle Value is based on a Car Health Degradation Model, [0048] which is associated with multiple drivers), comprising:
 (see [0035] each user may check-in and vehicle operations are tracked by the VMSP during operation times for each user which add up to a total operation time (i.e. prior data being for time periods of operation previously determined before analysis of total time), and [0048, 0049] for a user check-in, various data such as location and on-board diagnostics (OBD) data and performance data is stored, including IMU and other sensor data);
electronically accessing a database with locational attributes that are associated with a plurality of geo-positional locations, wherein the database is electronically queried with vehicle location data (see [0047] environmental factors such as weather and road conditions (locational attributes) that are associated with geo-locations can be determined from tracking the vehicle) that is determined from the vehicle sensor data (see [0033] the location may be collected via GPS sensors 115 of a vehicle) to determine locational attributes associated with locations of the vehicle (see [0047] to determine the environmental factors where the vehicle has been driven (e.g. driving in cold climates where salt is used)), wherein the locational attributes include environmental data (see [0047] weather / temperature / road salt data) that pertain to the locations of the vehicle during the at least one predetermined period of time (see [0047] collected “during vehicle operation” which [0035] users may check-in for the determined periods of operation time) to calculate at least one of: a residual depreciation and a residual appreciation of the vehicle for the at least one predetermined period of time (see [0047] the factors influence CarScore, which [0035] may be made up of individual DriverScores, and [0060], a RealPrice is adjusted (the adjustment being a depreciation or appreciation) based on a Car Health Degradation Model, which is determined based on CarScore. In other words, a residual depreciation or appreciation is calculated for the plurality of periods of time, therefore including the at least one predetermined period of time);
(see [0049] the combined data, which may be for a particular operator [0035] who can be checked in as a current driver), wherein the current driver of the vehicle includes the first driver or an additional driver (see [0035, 0048] different users may check-in, i.e. the current driver being a “first” compared to an additional driver), wherein the vehicle driving pattern is determined based on an aggregation of data points that are associated with the dynamic operation of the vehicle during the at least one predetermined period of time and the locational attributes associated with the locations of the vehicle during the at least one predetermined period of time (see [0049] the combined information including performance data (dynamic), and environmental/road condition/weather data (the locational attributes) which provides a DriverScore [0035] which is based on the operation times of individual drivers, i.e. for the at least one predetermined period of time);
analyzing the vehicle driving pattern to process a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time (see [0051] the RealPrice (dynamic based residual value) based on CarScore, which [0035] is made up of DriverScores, [0049] which are based partially on the dynamic portion of the driving pattern data);
processing residual values of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value) is determined) that apply to respective points in time during a lifecycle of the vehicle (see Figure 44B, the Market Vehicle Value over time, from the point when the vehicle is new) and are specifically associated with the first driver and the additional driver (see [0060] the Market Vehicle Values calculated using Carscore which [0035] can be made up of individual DriverScores, i.e. specifically associated with at least the first and additional driver for the case of multiple drivers), wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual  (see [0060], Figure 44B, the Market Vehicle Value (residual value) is determined based on the RealPrice (the dynamic based residual value) and an adjustment by the Car Heath Degradation Model (the residual depreciation or appreciation), and [0047, 0048] the CarScore data for this analysis is associated with a plurality of individual drivers (i.e. at least first and additional driver)).


As above, Toprak et al. discloses electronically accessing a database with locational attributes that are associated with a plurality of geo-positional locations, wherein the database is electronically queried with vehicle location data that is determined from the vehicle sensor data (see above, and [0047] attributes associated with geo-locations are determined from tracking the vehicle) to determine locational attributes associated with locations of the vehicle (see [0047] to determine the environmental factors where the vehicle has been driven), wherein the locational attributes include environmental data (see [0047] weather/temperature/road salt data).

Toprak et al. does not explicitly recite:
electronically accessing a database that is stored upon an electronic storage unit of the vehicle and continually updated with locational attributes that are associated with a plurality of geo-positional locations, wherein the locational attributes include crime statistics, environmental data, and point-of-interest data.

However Rosario teaches a system in a vehicle (see Figure 1, [0013] system 100 within a vehicle) including:
(see [0015, 0027] contextual information module in a memory of the vehicle) and continually updated (see [0027] the contextual information can be received from data sources 140, which [0015] may be external data sources) with locational attributes that are associated with a plurality of geo-positional locations (see [0030] features associated with locations or areas), wherein the locational attributes include crime statistics (see [0030] crime rate information for various areas), and point-of-interest data (see [0030] points of interest).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the locational attributes of Toprak et al. to additionally include crime and point of interest data, as is taught by Rosario, with the motivation of increasing the robustness of the system and increasing user convenience by expanding the versatility of driver patterns to be used in other ways such as for destination or navigation recommendations (see Rosario [0046, 0047]).


Toprak et al. further recites identifying driver via check in (see [0035]).
Toprak et al. does not explicitly recite:
executing electronically processed instructions to electronically control at least one vehicle system to electronically execute vehicle settings associated with the current driver of the vehicle based on a comparison of a real time vehicle sensor data with the vehicle driving pattern.

However Roy et al. teaches a computer-implemented method in evaluating driving data (see Figure 4 and [0024] use of a computing system 109 which may be implemented in a vehicle or alternatively in a system external to or remote from the vehicle such as a server), including:
(see Figure 4, [0049] using a computing device to adjust settings/preferences in step 422) associated with the current driver of the vehicle (see Figure 4, [0049] the settings are associated with the driver whose characteristics match a profile, i.e. a current driver operating the vehicle) based on a comparison of a real time vehicle sensor data with the vehicle driving pattern (see Figure 4, [0047-0049], activating the settings is based on a “YES” determination at step 414, which is based on the vehicle sensor data from step 402 which may be during a trip (real time) and comparing against the primary driver profile (vehicle driving pattern) from step 404).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of handling driver pattern data of Toprak et al. to additionally control vehicle settings, as is taught by Roy et al., with the motivation of increasing the security and convenience of the vehicle by allowing for functions to be tied to a particular driver automatically (see Roy et al. [0003, 0049]).

Regarding Claim 2, Toprak et al. discloses wherein the vehicle sensor data includes vehicle dynamic data captured by vehicle dynamic sensors of the vehicle (see [0049] an IMU, per [0043] accelerometer and gyroscope sensors) and vehicle location data captured by a vehicle GPS sensor of the vehicle (see [0049] location data which [0025, 0033] may use a GPS sensor).

Toprak et al. does not explicitly recite
the computer-implemented method of claim 1, wherein the vehicle sensor data includes vehicle GPS sensors of the vehicle. 
However it would have been obvious to one having ordinary skill in the art at the time the invention was made that plural GPS sensors could be used, since it has been held that mere duplication 

Regarding Claim 3, Toprak et al. discloses the computer-implemented method of claim 2, wherein determining the vehicle driving pattern includes analyzing the vehicle dynamic data for the at least one predetermined period of time (see [0048] use of the stored OBD data for operation times of a user) and determining driving trends expressed during different phases of driving of the vehicle (see [0048] analyzing hard acceleration (an accelerating phase) and hard braking (a deceleration phase) habits) to output a vehicle dynamic data pattern (see [0048] the driving habits determined and output for determining the degradation slope) that is associated with a current driver of the vehicle, wherein the current driver includes at least one of: the first vehicle driver and the second vehicle driver (see [0048] the habits are for a particular driver, and drivers may be checked in to operate the vehicle when there are a plurality (first/additional) of individual drivers. In other words, the dynamic data pattern for a first driver is associated with a current driver in the case that the same first driver checks in and operates the vehicle).

Regarding Claim 4, Toprak et al. discloses the computer-implemented method of claim 3, wherein determining the vehicle driving pattern includes analyzing the vehicle location data for the at least one predetermined period of time (see [0049] using location data to form the driving pattern) and collecting geo-positional parameters that pertains to geo-positional locations (see [0047] factors like road conditions or traffic can be collected for analysis to determine the CarScore) during each trip of the vehicle for the predetermined period of time (see [0048] the predetermined period being a period of operation by a driver, i.e. the parameters pertain to locations during any driving (trips) that occur during a driver’s check-in).
Regarding Claim 8, Toprak et al. discloses the computer-implemented method of claim 1, wherein the residual value of the vehicle ([0060] the Market Vehicle Value) is based on vehicle dynamic data (see [0060] Market Vehicle Value is based on a Car Health Degradation Model, which is based on CarScore which, [0048], is from dynamic driving data such as mileage, harshness, or habits), a baseline residual value of the vehicle (see [0060] Market Vehicle Value is based on RealPrice, which [0051] is based on national vehicle sales history for the particular vehicle type, i.e. a baseline value of residual for the entire country), and at least one external factor associated with the vehicle, wherein the at least one external factor includes a market availability of a model of the vehicle and the model year of the vehicle (see [0060] Market Vehicle Value is based on RealPrice, which [0051] is based on third party for-sale listings for a particular vehicle (particular make/model/year combination). In other words, the external third party data is based on listings being available to be analyzed (market availability) as well as the model year), wherein vehicle dynamic data is compared against at least one vehicle dynamic threshold that pertains to at least one vehicle dynamic category to categorize a driving style of the vehicle to process the dynamic based residual value of the vehicle (see [0048] in order to determine CarScore (to process the RealPrice (dynamic based residual value), it is determined whether acceleration and braking are “hard acceleration and braking,” compared to more gentle driving, i.e. above a threshold to be considered hard driving).

Regarding Claim 9, Toprak et al. discloses the computer-implemented method of claim 8, wherein the locational attributes that are associated with at least one location at which the vehicle travels are analyzed to calculate at least one of: the residual depreciation of the vehicle that is associated with the current driver of the vehicle and the residual appreciation of the vehicle that is  (see [0047], location information and corresponding environmental attributes may be factored into CarScore (which determines the residual depreciation or appreciation, see [0060], for example locational attributes such as cold climates where salt is used on the roads).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0337573A1 (Toprak et al.) in view of Publication US2014/0236472A1 (Rosario), further in view of Publication US2015/0191178A1 (Roy et al.), further in view of Publication US2016/0375908A1 (Biemer).

Regarding Claim 5, Toprak et al. further discloses wherein determining the vehicle driving pattern includes analyzing the geo-positional locations (see [0047, 0049] analysis of environmental factors of locations to determine the driving pattern as a whole), and the driving pattern is associated with the current driver of the vehicle (see [0048, 0049] a pattern collected and associated with a particular driver, and drivers may be checked in to operate the vehicle when there are a plurality (first/second) of individual drivers. In other words, the driving data for a first driver is associated with a current driver in the case that the same first driver checks in and operates the vehicle).

Toprak et al. does not explicitly recite the computer-implemented method of claim 4, wherein determining the vehicle driving pattern includes analyzing the geo-positional locations and determining locational timing trends that correspond to locations traveled by the vehicle and timings of trips to the locations to determine and output a vehicle locational data pattern.

Biemer teaches a method for determining a vehicle driving pattern (see [0046], driving patterns have been previously determined and stored (i.e. the determining step of a driving pattern corresponding to a first instance of step 304),
wherein determining the vehicle driving pattern includes analyzing the geo-positional locations (see [0034] positional data when used is via GPS, i.e. geo-positional coordinate data) and determining locational timing trends that correspond to locations traveled by the vehicle (see [0041], a driving pattern may be associated with a driver based on the analysis of trends of a particular location and time (e.g. a house left at 8:15) for an identical (repeated) trip) and timings of trips to the locations (see [0041] the driving time for each identical trip may be determined to be very close) to determine and output a vehicle locational data pattern (see [0041] the driving pattern).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of a driving pattern in Toprak et al. to further evaluate trip timing trends, as is taught by Biemer, with the motivation of enhancing the robustness of the system and increasing the accuracy of driver data by using the trip data to verify a particular driver’s identity (see Biemer [0001, 0006]).

Regarding Claim 6, Toprak et al. further discloses wherein determining the vehicle driving pattern includes aggregating the vehicle dynamic data pattern and location data (see [0049] location data as well as the driving habits associated with a driver being the aggregate vehicle driving pattern) and that driver data is associated with the vehicle current driver (see [0048, 0049] a pattern collected and associated with a particular driver, and drivers may be checked in to operate the vehicle when there are a plurality (first/second) of individual drivers. In other words, the driving data for a first driver is associated with a current driver in the case that the same first driver checks in and operates the vehicle).

Toprak et al. does not explicitly recite the computer-implemented method of claim 5, wherein determining the vehicle driving pattern includes aggregating the vehicle dynamic data pattern and the vehicle locational data pattern to determine and output the vehicle driving pattern.

However Biemer teaches the method as above,
wherein determining the vehicle driving pattern includes aggregating the vehicle dynamic data pattern and the vehicle locational data pattern to determine and output the vehicle driving pattern (see [0006, 0040, 0041], the driving pattern takes into account both movement data (dynamic data pattern) as well as trip attributes (the locational data pattern), and see Figure 3, the use of an existing driving pattern as a whole, i.e. an aggregate profile rather than matching individual parameters).
The motivation to combine Toprak et al. and Biemer was provided in the rejection of Claim 5.

Regarding Claim 7, Toprak et al. further discloses the driving pattern including vehicle dynamic data and vehicle location data (see [0049] location as well as performance type data).

Toprak et al. does not explicitly recite The computer-implemented method of claim 6, further including determining if there is a change in the vehicle dynamic data and the vehicle location data from the vehicle driving pattern that is above at least one predetermined change threshold based on real-time vehicle dynamic data and real-time vehicle location data, wherein the additional driver is designated as the current driver if it is determined that there is a change in the vehicle dynamic data and the vehicle location data from the vehicle driving pattern that is associated with the first driver that is above the at least one predetermined change threshold, wherein the first driver is designated as the current driver if it is determined that there is a change in the vehicle dynamic data and the vehicle 

However Roy et al. teaches the method in evaluating driving data as recited above,
including determining if there is a change in the vehicle dynamic data and the vehicle location data from the vehicle driving pattern that is above at least one predetermined change threshold (see Figure 4, [0049] step 414, determining if current data matches a profile if it is within a threshold difference) based on real-time vehicle dynamic data and real-time vehicle location data (see [0048, 0049], current sensor information from step 406 is determined to matching an existing driver profile), wherein the additional driver is designated as the current driver if it is determined that there is a change in the vehicle dynamic data and the vehicle location data from the vehicle driving pattern that is associated with the first driver that is above the at least one predetermined change threshold (see Figure 4, [0049] a “no” at 414 when the threshold difference (of both dynamic and location data) exists between the current data and primary (first) driver profile and the method proceeds to 416 where a primary driver function is prohibited), wherein the first driver is designated as the current driver if it is determined that there is a change in the vehicle dynamic data and the vehicle location data from the vehicle driving pattern that is associated with the additional driver that is above the at least one predetermined change threshold (see [0055] where alternate driver profiles are available (a second driver) similar calculations are performed to determine the likelihood that the current driver is each of the primary and alternate driver, i.e. a difference above a threshold in the case where the second driver has driven and a primary driver then operates the vehicle).
The motivation to combine Toprak et al. and Roy et al. was provided in the rejection of Claim 1.

Regarding Claims 10-20: all limitations as recited have been analyzed with respect to Claims 1-9 (see the mapping of Claim 1 for the processor and memory limitations). Claims 10-18 pertain to a system corresponding to the method of Claims 1-9. Claims 19 and 20 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 1 and 8. Claims 10-20 do not teach or define any new limitations beyond those present in Claims 1-9, and therefore are rejected under the same rationale.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9995584-B1 teaches subject matter including use of a threshold to determine a current driver of a vehicle (see e.g. 16:1-17).
US-20190332915-A1 teaches subject matter including the use of environmental data, theft statistics, and points of interest in a vehicle system (see e.g. [0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619